DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments, filed 07/25/2022, with respect to claims 22, 24-31, and 33-40, have been fully considered during a Pre-Appeal Panel conference on 08/31/2022, and are persuasive.  Therefore, the rejection of claims 22, 24-31, and 33-40 under 35 U.S.C. § 103 is withdrawn.
Allowable Subject Matter
Claims 22, 24-31, and 33-40, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose autonomous operation of a transport climate control system with a refrigeration circuit which includes a compressor, and the system controlling an internal space of a transport unit, and a prime mover operating at non-zero speeds, and an auxiliary energy storage, wherein the control system determines regulatory compliance at a location, preventing the use of the prime mover for powering the transport climate control. Furthermore, when the controller determines the is not being restricted, operating the transport climate control system in an energy harvesting operation mode for storing excess power generated by the prime mover into the auxiliary energy storage and the controller determines an amount of power required from the prime mover to drive the compressor and meet a refrigeration demand by obtaining feedback data regarding operational modes of the transport climate control system. Furthermore, the elements of feedback data include at least one of a refrigeration demand amount, a fuel consumption of the prime mover at the current prime mover operation speed, a compressor coefficient of performance, and an amount of energy storage stored in the auxiliary energy storage, in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in the previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art LING, RADCLIFF, ZHANG, JOBSON, LAMMERS, BATES, and ENZINGER, and are therefore allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669     

/JESS WHITTINGTON/Examiner, Art Unit 3669